Per Curiam :
Motion for rehearing having been made herein, our attention is called to the fact that in our decision in this case we made no mention of testimony taken by Zalkind with respect to his claimed conception and reduction to practice of the invention prior to Jonas’ filing date. Such testimony was taken and our decision is corrected in that respect so as to read:
Zalkind took testimony with respect to his conception and redaction to practice of the invention. The Examiner of Interferences found that such testimony did not establish conception or reduction to practice of the invention *1276embraced in the count of that interfereince prior to Zalkind’s filing date, and he therefore awarded priority of invention to Jonas.
Our omission of any reference to such testimony does not in any way affect our conclusion in the case or the reasons therefor. The decision of the Board of Appeals in effect dissolving the interference as to Jonas was made without any reference to such testimony. Said testimony had no relevancy to the question of the right of Jonas to make the count. The motion is denied.
Our original opinion herein dated March 30, 1942, has been published in 53 U. S. P. Q. 129; 126 F. (2d) 835.